Title: To James Madison from John Armstrong, Jr., 16 May 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
16 May 1808 Paris

I have just been advised that the two Ships, the Julius Henry & Junietta, whose cargoes were sequestered at Hamburg, have been put at liberty and that, of seven others in the Ports of France which I have claimed, Six have been given up.  This circumstance and some others which, (writing as I do by the mail), I cannot mention, give me reason to believe, that the system with regard to us, will be ameliorated.
I enclose the papers announcing the abdication of the Bourbons and the succession of the Emperor to all their rights.  This event gives a new importance to our political relations here and as it was sufficiently anticipated in my former letters, I am not without hopes of receiving instructions hypotheticated upon it.  I have the honor &c.

(Signed) John Armstrong

